Title: From Thomas Jefferson to Mr. Stuart, 15 September 1806
From: Jefferson, Thomas
To: Stuart, Mr.


                        
                            Dear Sir
                            
                            Monticello Sep. 15. 06.
                        
                        I went to Charlottesville to-day with a view to ask you to make this your headquarters while attending court.
                            having got there too late to see you, I now make the request by letter. the ride is so short that it is scarcely more
                            inconvenient than lodging in Charlottesville. Accept affectionate salutations & assurances of esteem.
                        
                            Th: Jefferson
                            
                        
                    